This case was tried in connection with the companion case of Fry v. Taylor, ante, p. 387. The assault and battery for which plaintiff seeks to recover damages is alleged to have occurred in the course of the dispossession of the plaintiff described in the companion case. The trial court has found the facts adversely to the plaintiff's claims. The finding was not made without evidence, but on conflicting evidence. The corrections sought in the appeal cannot, under our rules, be made. Aside from the claimed corrections, there is no question of law properly raised on the appeal.
   There is no error.